 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 JOSEPH E. SPRINGSTEEN (DCBN 474317)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7168
 7        FAX: (415) 436-7234
          Joseph.Springsteen@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. 18-CR-00573 RS
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   FEBRUARY 5, 2019, TO MARCH 12, 2019, AND
15      v.                                            )   [PROPOSED] ORDER
                                                      )
16   MAURICE FAIJON EKAH,                             )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant, Maurice Faijon Ekah, that time be excluded under the Speedy Trial Act from February 5,

21 2019, through March 12, 2019.

22           At the status conference held on February 5, 2019, the government and counsel for the defendant
23 agreed that time be excluded under the Speedy Trial Act so that defense counsel could continue to

24 prepare, including by reviewing the discovery already produced. For this reason and as further stated on

25 the record at the status conference, the parties stipulate and agree that excluding time until March 12,

26 2019, will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The
27 parties further stipulate and agree that the ends of justice served by excluding the time from February 5,

28 2019, through March 12, 2019, from computation under the Speedy Trial Act outweigh the best interests

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18-CR-00573 RS                                                                    v. 7/10/2018
 1 of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 2          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 3 counsel for the defendant to file this stipulation and proposed order.

 4

 5          IT IS SO STIPULATED.

 6 DATED:          February 7, 2019                                /s/                  ___
                                                          JOSEPH E. SPRINGSTEEN
 7                                                        Assistant United States Attorney

 8

 9 DATED:          February 7, 2019                                /s/                 ___
                                                          JODI LINKER
10                                                        Assistant Federal Public Defender
                                                          Counsel for Defendant Faijon Maurice Ekah
11

12                                            [PROPOSED] ORDER

13          Based upon the facts set forth in the stipulation of the parties and the representations made to the

14 Court on February 5, 2019, and for good cause shown, the Court finds that failing to exclude the time

15 from February 5, 2019, through March 12, 2019, would unreasonably deny defense counsel and the

16 defendant the reasonable time necessary for effective preparation, taking into account the exercise of
17 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

18 excluding the time from February 5, 2019, to March 12, 2019, from computation under the Speedy Trial

19 Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and with the

20 consent of the parties, IT IS HEREBY ORDERED that the time from February 5, 2019, through March

21 12, 2019, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A),

22 (B)(iv).

23          IT IS SO ORDERED.

24
           2/8/19
25 DATED: ___________________
                                                                  RICHARD SEEBORG
26                                                                United States District Judge

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18-CR-00573 RS                                                                     v. 7/10/2018
